Citation Nr: 0023141	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-40 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to a compensable disability evaluation for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to October 
1993.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

Testimony concerning the issues on appeal was received at a 
Central Office Hearing (COH) on June 1, 1999, in Washington, 
D.C.  Following the June 1999 hearing, a Board Member in a 
July 1999 decision ordered that the issues on appeal be 
remanded for additional development.  Thereafter, the case 
was returned to the Board.

In correspondence dated in July 2000, the veteran was advised 
that he was entitled to an additional hearing because the 
Board Member who conducted the June 1999 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
1991); 38 C.F.R. § 20.707 (1999).  In correspondence received 
by the Board in August 2000, the veteran indicated that he 
wanted to exercise his right to another hearing before a 
Member of the Board at the RO.

The requested hearing should be scheduled.  Since Travel 
Board hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board must remand the case for that purpose.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran and 
his representative should be notified in 
writing of the date, time and place for 
the hearing, and a copy of the RO letter 
so notifying the appellant and his 
representative should be associated with 
the claims file.

The purpose of this remand is to afford the veteran due 
process of law.  The veteran  has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


